DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of India on September 15, 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041039978 application as required by 37 CFR 1.55.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/18/21 has been  considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ernest Huang (60083) on 03/16/2022.
In the Claims (02/18/2021):
Claim 1, line 9 replace the recited “wherein, output from each of the plurality of” with “wherein, an output from each of the plurality of”.

Claim 1, line 10 replace the recited “with respect to input” with “with respect to an input”.

Replace Claim 2 with the following: 
“2. The transceiver as claimed in claim 1, wherein the first CC line is one of a configurable channel 1 (CC1) and a configurable channel 2 (CC2), and the second CC line is the other one of the CC1 and the CC2, and wherein CC line selection for transmission is facilitated through control signal TX_CC_SEL provided by a digital control unit, and CC line selection for reception by the eye correction receiver is facilitated through control signal RX_CC_SEL provided by the digital control unit”.

Claim 3, lines 1-2 replace the recited “receives TX_EN and TX_CLK to be transmitted on the CC from the digital control unit” with “receives signals TX_EN and TX_CLK from the digital control unit”.

Claim 4, line 1 replace the recited “upon assertion of TX_EN” with “upon assertion of a signal TX_EN”.

Claim 6, line 1 replace the recited “upon de-assertion of TX_EN” with “upon de-assertion of a signal TX_EN”.


Claim 9, line 3 delete the recited “appropriately”.

Claim 10, lines 1-3 replace the recited “wherein a digital control unit is configured to adjust transmission (TX) impedance present on the CC to match eye requirements based on data received from the eye correction receiver” with “wherein a transmission (TX) impedance present on the CC is adjusted to match eye requirements based on data received from the eye correction receiver”.

Claim 11, line 1 replace the recited “wherein the TX impedance values” with “wherein TX impedance values”.

Claim 11, line 2 replace the recited “to correct eye” with “to correct an eye of the BMC data”.

Claim 12, line 2 replace the recited “PD specification” with “Power Delivery (PD) specification”.

Allowable Subject Matter
5.	Claims 1-12 are allowed.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al. (U.S. 10,404,271) refer to at least Fig. 8
Hafizi (U.S. 10,057,090) entire document is relevant.


Contract Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633


/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        
03/17/2022